Citation Nr: 1329547	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-32 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Son


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to July 
1969, including service in the Republic of Vietnam from July 
1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In March 2011, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  

A review of the Virtual VA paperless claims processing 
system does not reveal any additional documents pertinent to 
the present appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claims for service 
connection for bilateral hearing loss and service connection 
for tinnitus disabilities.  As this represents a complete 
grant of the benefits sought on appeal, no discussion of 
VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 
(Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on 
review of the entire evidence of record, to include all 
pertinent medical and lay evidence, with due consideration 
to VA's policy to administer the law under a broad and 
liberal interpretation consistent with the facts in each 
individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.  The Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not 
fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385, as noted above) and a medically sound 
basis for attributing such disability to service may serve 
as a basis for a grant of service connection for hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  To 
establish service connection for tinnitus, the Veteran is 
not obliged to show that his hearing loss or tinnitus was 
present during active military service.  However, if there 
is insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and recurrence of symptoms.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and 
sufficient evidence of a diagnosis or to establish etiology 
if (1) the layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  When considering whether lay 
evidence is competent the Board must determine, on a case by 
case basis, whether the Veteran's particular disability is 
the type of disability for which lay evidence may be 
competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 
2002).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence 
is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran contends that his service in the Republic of 
Vietnam resulted in exposure to loud noises from rockets, 
mortars and helicopter engines.  Service treatment records 
are negative for complaints or findings of hearing loss or 
tinnitus.  

In a July 2009 private treatment record, Dr. Uthoff opined 
that the Veteran's chronic hearing loss related back to 
service.  The physician stated that the hearing loss had 
been present and had worsened since that time.  He noted 
that since service, the Veteran had not been exposed to 
excess noise.  The physician opined that the Veteran's 
hearing loss was due to in-service noise exposure.  

In May 2010, the Veteran was afforded a VA audiological 
examination.  He reported the onset of his tinnitus was "40 
years ago."  Clinical examination revealed mild to severe 
sensorineural hearing loss in both ears and a hearing loss 
disability pursuant to 38 C.F.R. § 3.385.  The speech 
audiometry results showed that the Veteran's speech 
recognition ability was 80 percent in the right ear and 62 
percent in the left ear.  The examiner noted that the 
Veteran had normal hearing levels upon entry into both 
active duty service and the National Guard, and subsequent 
audiological examinations revealed normal hearing until 
1987.  The examiner reported that his only post-service 
exposure to noise was from turkey hunting.  The examiner 
concluded that to specify the etiology of the Veteran's 
hearing loss and tinnitus would be speculative, but that the 
loss did not start during service.  

At the Veteran's March 2011 hearing, the Veteran testified 
that he was exposed to loud noise from rockets and mortars 
almost every day while in service.  He stated that while in 
Vietnam, he flew in helicopters without hearing protection.  
He reported noticing ringing in his ears around the time of 
his separation.  He reported that he cannot understand 
people when they speak to him because it is hard to hear 
them.  He noted that he wore hearing protection while in the 
National Guard and that he was not exposed to any post-
service loud noises.  The Veteran's son stated that for as 
long as he can remember, the Veteran has had trouble 
hearing.  

In March 2011, the Veteran's wife submitted a statement in 
support of the Veteran's appeal.  She stated that the she 
always has to repeat what she says louder for the Veteran to 
understand her.  She noted that in 1972, when they first 
met, the Veteran told her that he could hear ringing in his 
ears.  She also noted that when he watches television, the 
volume is turned up so loud that she cannot stay in the 
room.

In July 2011, the Board requested a medical expert opinion 
from the Veterans Health Administration (VHA).  The 
specialist opined that it was as likely as not that the 
noise exposure in the military service contributed to the 
Veteran's hearing loss and tinnitus.  The expert physician 
also noted that tinnitus is a common symptom of those with 
noise exposure affecting hearing, and that she believed that 
is was more likely than not that the tinnitus was related to 
the Veteran's service.  The expert physician explained that 
there is recent evidence that noise exposure that does not 
result in permanent hearing loss does result in irreversible 
damage that is manifested later.  An article abstract to 
support the physician's conclusion was included in the 
opinion.  On these and other bases cited, the expert 
physician concluded with an opinion that it was more likely 
than not that the Veteran's hearing loss and tinnitus are 
service connected, at least in part.  

After a review of the entire record, the Board finds that 
service connection for bilateral hearing loss and tinnitus 
is warranted.  The record shows that the Veteran's pure tone 
thresholds meet the requirements to be considered to be a 
disability under 38 C.F.R. § 3.385.  Further, tinnitus has 
also been diagnosed at the May 2010 VA examination.  
Additionally, the Veteran and others have competently 
attested that he has had a problem with his hearing and 
ringing since in-service acoustic trauma noise exposure due 
to helicopter noise and mortar and rocket fire.  

The May 2010 VA examiner concluded that the Veteran's record 
showed that his hearing loss and tinnitus were not service 
related.  In the rationale, the examiner indicated that the 
Veteran was not suffering from hearing loss upon entry into 
the National Guard in 1973 and noted the length of time 
between the Veteran's separation and his first diagnosis of 
hearing loss.  As noted above, the Veteran is not required 
to show that he met the criteria of 38 C.F.R. § 3.385 at 
separation if he has a hearing loss otherwise shown to have 
begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  The regulation does not preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Here, the examiner did not take into 
account the Veteran's competent report of symptoms since 
service.

Conversely, both a private audiology record and in 
particular, the expert opinion offered by the VHA 
specialist, are persuasive and probative in support of the 
appeal.  The VHA examiner reviewed the claims file and 
provided a fully articulated and detailed rationale that the 
Veteran's hearing loss and tinnitus are related to his 
service.  The examiner noted that exposure to noise that 
does not result in permanent hearing loss does result in 
irreversible damage that is manifested later.  Thus, the 
Board finds that the required nexus has been established 
that service connection for bilateral hearing loss and 
tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


